Title: From George Washington to Major General John Sullivan, 15 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 15th June 1777.

I have both your favs. of this day, by the last of which I find that you had arrived at Fleming town, and am happy to hear that the Militia join you in such Numbers, and are in so good Spirits. I would have you leave your Artillery and Baggage upon some secure and strong Ground under a proper Guard, and move with the remainder of your force to some place between Verbrykes Mill on Neshanack and the North Point of the Sowerland Hills; in this Situation you will have it in your power to harrass the Rear and left Flank of the Enemy, while we oppose them upon their Front and Right. If, notwithstanding this, they are determined to push forward, always cross them and keep upon their right Flank, by which means you join this Army at pleasure. I have desired you to leave your Artillery near Fleming town, supposing it would encumber you, but if you think it will be servicable to you, and you can support it, I refer it to your Judgment to take or leave it. You will take

care to agree with some person, (if you have no Commissary with you) to keep you supplied with provision, which you may draw from your Rear as wanted.
As soon as you arrive at your post be pleased to let me know that I may govern myself. If there is any move, you will probably know it very soon, if it is towards Delaware, advise me of it that I may follow upon their Rear. If back to Brunswic, you shall know it, that you may do the same.
It will be well to keep trusty and intelligent persons constantly scouring the Country towards Princetown & Cranbury, lest while they shew the Column at Somerset, they may advance others lower down.
Altho I have mentioned a particular place I would by no means confine you to it. Upon viewing the Ground you may find some other near it more advantagious, in that Case, take the strongest post. Endeavour constantly to cut off or drive in their advanced posts upon their main Body. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Near the point of Sowerland Hills is Gerritsons Tavern about a Mile from which the Enemy have a picket.

